Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered November 14, 2001, convicting defendant, after a jury trial, of attempted robbery in the second degree and assault in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of seven years, unanimously affirmed.
*241The evidence was legally sufficient to prove the element of physical injury (see e.g. People v Guidice, 83 NY2d 630, 636 [1994]; People v Smith, 283 AD2d 208 [2001], lv denied 96 NY2d 907 [2001]; Matter of Veronica R., 268 AD2d 287 [2000]). The victim suffered a sore left shoulder and hip for a week as the result of falling on her left side when defendant knocked her to the ground and pummeled her upper body. She also suffered considerable and prolonged soreness, swelling and stiffness of the right side of her face, jaw, and neck as the result of being punched several times. We have considered and rejected defendant’s remaining arguments. Concur — Mazzarelli, J.P., Saxe, Sullivan, Ellerin and Gonzalez, JJ.